Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 7, which the examiner indicated as allowable in the previous Non-Final Rejection filed February 23, 2021. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its dependent claims 2, 4, 6, 8-13, 15-16, 20-21, 23-24, and 27, the prior art fails to teach that the vertical center structure is pivotal around its horizontal center line. While Fahland (US 2,567,328) teaches a pivotal rack (26) that may be interpreted as the vertical center structure, modifying the device from Jaekle (US 3,661,098) with a pivotal vertical center structure, as taught by Fahland, would interfere with the intended loading operation of Jaekle. Fahland teaches that the vehicle bodies would be horizontally positioned on the rack and bolted in place (Fahland, col. 5, lines 36-39). Such a loading condition would interfere with the roof of the device taught by Jaekle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617